El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Por escritura No. 5 otorgada en la ciudad de Caguas ante’ el notario Luis Mendin Sabat a 8 de enero del corriente año 1916, Candelario Quiñones Gradea, por sí y como apoderado-de su esposa Hermógenes Asencio, dió en arrendamiento a Luis López Boria dos fincas rústicas descritas en dicha escri-tura bajo las letras A y B, por término de cuatro años y pre-cio de $120 anuales, por semestres anticipados, estipulándose que el contrato sería inscrito en el registro de la propiedad.
Presentado el anterior documento en el Begistro de la Propiedad de San Juan, Sección Ia., para su inscripción en cuanto a la finca letra A, fué denegada la pretensión por medio de nota que copiada a la letra dice así:
“Denegada la inscripción -del precedente documento, escritura nú-mero 5, de fecha 18 de enero 1916, ante el notario Don Luis Mendin Sabat, porque no resultando del registro el estado que tenía Don Can-delario Quiñones cuando adquirió la finca letra A y caso de ser casado, entonces el nombre de su esposa, arrienda dicha finca siendo casado con Doña Hermógenes Asencio, cuya omisión impide calificar este do-cumento con arreglo a la sentencia del Tribunal Supremo de Puerto Rico de fecha 24 de marzo de 1911; y porque, por los términos gene-rales e indeterminados en que está redactado en el poder, que se tiene a la vista, la cláusula relativa a los bienes gananciales, no puede esti-marse la facultad que comprende esa cláusula como constitutiva del consentimiento expreso de la esposa que requieren los artículos 159 y 1328 del Código Civil; y se ha tomado en su lugar anotación preventiva *417por el término legal en cnanto a la finca letra A, única de que se soli-citó inscripción al folio 75 vuelto del tomo 4o. de Río Grande, finca, número 179, anotación letra A. San Juan, P. R., 10 de febrero da 1916. El Registrador, José S. Belaval.”
Contra la nota que dejamos inserta se lia interpuesto por Luis López Boria el presente recurso gubernativo, e impugna los dos motivos que la sirven de fundamento, alegando ade-más que el primer motivo muestra a lo sumo un defecto sub-sanable que no puede impedir la inscripción.
No constando del registro el estado que tenía Candelario Quiñones cuando adquirió la finca letra A, y casó de ser casado entonces, el nombre de su esposa, ignórase si esa finca es de la propiedad privativa del esposo por haberla adqui-rido en estado de soltería, o de la actual sociedad de ganan-ciales Quiñones-Asencio, o de otra sociedad de gananciales ya disuelta, constituida por Quiñones con otra esposa anterior a la actual.
Aunque la finca de que se trata está inscrita en el registro a favor de Quiñones y éste acepta que jiertenece a la sociedad de gananciales Quiñones-Asencio por el hecho de arrendarla en unión de su esposa Hermógenes Asencio, a Luis López Boria, estaba en el deber de justificar de algún modo su es-tado de casado con la Hermógenes en la fecha de la adquisi-ción de la finca, para mostrar que la Hermógenes y no la sucesión de otra esposa anterior era la parte interesada con Quiñones en el contrato de arrendamiento, pues no existe presunción de que uno que está hoy casado con determinada persona lo estuviera con la misma en fecha anterior.
Pero la falta de justificación del estado de Quiñones al adquirir la finca constituye solamente un defecto subsanable fácil de ser corregido mediante prueba sencilla. Esa es doc-trina ya establecida por esta corte en decisiones anteriores, Ortiz v. El Registrador de San Germán, 23 D. P. R. 702 y Delgado v. El Registrador de San Germán, 23 D. P. R. 704.
*418En cuanto al segundo defecto, el poder general otorgado por Hermógenes Asencio a favor de su esposo Quiñones en 14 de julio de 1908, a que se refiere el registrador, contiene las siguientes facultades:
“Para que en nombre y representación de la compareciente, acuer-de y realice contratos de compraventa, permuta, hipoteca, censo, ser-vidumbres, anticresis, fianza, renta vitalicia, seguro, préstamo mutuo o comodato, arrendamiento, prenda, depósito, sociedad, transacciones, compromisos, aceptación, repudiación, división y partición de herencia y toda clase de contratos o cuasicontratos, concretos o innominados, civiles o mercantiles, sobre toda clase de bienes raíces, muebles, semo-vientes * incorporales * * # otorgando y suscribiendo escrituras y todo linaje de documentos públicos y privados.
“Para que llenando los requisitos que exige el artículo ciento cin-cuenta y nueve del Código Civil de Puerto Rico, su dicho esposo y apoderado pueda hacer cuanto estime conveniente de los bienes que ha de gobernar como gananciales, otorgando las escrituras correspon-dientes sin necesidad de su intervención, pues para ello y todo lo demás necesario le faculta, y quiere se estime su consentimiento ex-pi’eso, cumpliendo así lo consignado en dicha ley.' ’
En esa cláusula no pretende la esposa excluir en absoluto su intervención de los actos de enajenación o gravamen de los bienes de la sociedad conyugal, sino que quiso excusar su intervención personal facultando al esposo para que la repre-sentara, consignando además su voluntad de que los actos del esposo se estimaran liecbos con su consentimiento expreso.
En otras palabras, la esposa dió un poder al marido, y por eso son aplicables no sólo los artículos 159 y 1328 del Código Civil sino también el artículo 1615, pues todos exigen una autorización o mandato expreso para un acto de riguroso dominio. El marido en este caso era el mandatario de su esposa. En Baquero et al. v. El Registrador, 22 D. P. R. 27, dijimos: “Es tan conocida la regla de derecho de que los mandatos deben interpretarse siempre restrictivamente que hace innecesario que citemos nuestras resoluciones. Como consecuencia de ella, cuando la ley exige en el artículo que *419comentamos que para realizar un apoderado ciertos actos necesita poder expreso de su mandante es necesario que se consigne en la escritura la clase de actos para los que expre-samente se le apodera y no basta que se conceda el poder refiriéndose a los casos contenidos en determinado precep-to legal. El mandato debe estar concebido en tales términos que de él aparezcan las facultades que se confieren al apode-rado, sin necesidad de acudir para conocerlas a algún otro documento o texto legal.” La mención del artículo 159 del Código Civil en el poder, no liace a éste más expreso. También dijimos en Sucesores de Andreu & Co. v. El Registrador, 20 D. P. R. 423, “* * *. Las palabras de un poder deberán ser interpretadas en el sentido en que podrían ser entendidas por una persona de inteligencia corriente que lo otorgara * # doctrina que se reprodujo en el caso de Méndez v. Celis, 20 D. P. R. 531. Semejante doctrina se sienta en los casos de García et al. v. Suro, 19 D. P. R. 755; Benítez Hermanos v. El Registrador, 17 D. P. R. 234 y Post v. El Registrador, 19 D. P. R. 190. En el poder ante nosotros no se encuentran palabras expresas autorizando al esposo para ce-lebrar contratos de arrendamiento de esta clase que por ser actos de riguroso dominio necesitaba el poder expreso, según fué resuelto en Fabián v. El Registrador, 22 D. P. R. 803.
Debe confirmarse la nota recurrida, modificándola en el sentido de consignar como defecto subsanable el primero de los anotados por el registrador.
Confirmada la nota recurrida pero modificán-dola en el sentido de consignar como defecto subsanable el primero■ de los anotados por el registrador.
Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
El Juez Presidente Sr. Hernández y Asociado Sr. Hutchi-son disintieron.